In re: Pittman Construction Company, Inc., etc., et al. applying for writs of certio-rari, prohibition or mandamus.
The petition of the relators in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable A. E. Rainold, Judge of the Civil District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 7th day of October, 1965, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relators herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A. M., why the relief prayed for in the petition of the relators should not be granted.
HAMITER, J., is of the opinion that the writ should be refused.